DISMISS and Opinion Filed May 9, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-01090-CV

                      KEVIONN D. COMPTON, Appellant
                                   V.
                        PGH BRONZE, LLC, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04777-D

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      After appellant failed to timely file his brief, we directed appellant by postcard

dated March 18, 2022 to file the brief within ten days and cautioned him that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




                                       /Robert D. Burns, III/
                                       ROBERT D. BURNS, III
                                       CHIEF JUSTICE

211090F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KEVIONN D. COMPTON,                          On Appeal from the County Court at
Appellant                                    Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-21-04777-
No. 05-21-01090-CV          V.               D.
                                             Opinion delivered by Chief Justice
PGH BRONZE, LLC, Appellee                    Burns. Justices Molberg and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 9, 2022




                                       –3–